 Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 1 of 11 PageID #: 80




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                     PADUCAH DIVISION
                              CIVIL ACTION NO. 5:19-CV-180-TBR

BILL WIMBERLY,                                                                               PLAINTIFF
v.
TRANSCRAFT, et al.,                                                                      DEFENDANTS
                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants Metro Staffing and Barbie Johnson’s Motion

to Dismiss for Failure to State a Claim. [DN 12]. Pro se Plaintiff Bill Wimberly did not respond

and the deadline to do so has passed. This matter is ripe for adjudication. For the reasons stated

herein, Defendants’ Motion to Dismiss for Failure to State a Claim, [DN 12], is GRANTED in

part and DENIED in part.

                                           BACKGROUND

       On May 9, 2019, Plaintiff Bill Wimberly was employed by Metro Staffing, a temporary

employment agency. [DN 1-1 at 10]. Plaintiff was assigned to work at Transcraft Corporation as

a Human Resources assistant when he claims the following events occurred:


         Kim [Sumner, Plaintiff’s supervisor,] had returned from her morning meeting, and
         asked if I would take some pictures of her with her cell phone. She stood in front of the
         file cabinet and asked that I take pictures of the lower half of her body as she posed.
         Then she stated that she needed to put pants on underneath her skirt. I froze facing my
         computer and facing the opposite direction. Kim then had me to take more pictures with
         the skirt and pants. Afterwards, Kim went to her desk to remove the pants. I felt very
         uncomfortable in this process. After much thought and prayer, I felt I needed to report
         this incident to protect myself.

Id. The next day, Plaintiff claims that Ms. Sumner went through the papers on his desk and began

changing processes without following any formal procedure. Id. On May 13, Plaintiff reported the

photography incident to Jason Hite, a member of Transcraft management, and Barbie Johnson, a

regional manager at Metro Staffing. Id. On May 16, Plaintiff contacted Ms. Johnson again to report

                                                    1
 Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 2 of 11 PageID #: 81




that Ms. Sumner had “begun subtle retaliation by making comments such as ‘I am the HR manager

and I can take action.’” Id. Plaintiff claims he felt as though Ms. Sumner “was trying to find fault

in all the tasks that [he] would complete.” Id.

       On May 20, Plaintiff spoke with Craig Arnet, the plant manager at Transcraft, and provided

a written statement regarding the photography incident and subsequent retaliation by Ms. Sumner.

Id. On May 22, Ms. Sumner removed Plaintiff from his office and assigned him to a cubicle and

requested his computer password and login information. Id. Plaintiff responded that if Ms. Sumner

had his log-in information, “she would be responsible for all the entries and changes” that would

be made on his computer. Id. Ms. Sumner replied that Plaintiff “would not be at [his] desk too

long.” Id. On May 24, Mr. Arnet informed Ms. Johnson that Plaintiff could no longer work at

Transcraft. Id. On May 27, Ms. Johnson notified Plaintiff that he had been terminated from

Transcraft effective immediately. Id.

       On November 25, 2019, Plaintiff filed the current action against Transcraft, Ms. Sumner,

Mr. Arnet, Metro Staffing, and Ms. Johnson pursuant to Title VII of the Civil Rights Act of 1964.

[DN 1]. The Court interprets Plaintiff’s pro se complaint as alleging race-based discrimination and

retaliation for filing a hostile work environment complaint due to sexual harassment. [DN 1-1 at

11]. On March 27, 2020, Defendants Metro Staffing and Barbie Johnson filed the instant motion

to dismiss for failure to state a claim. [DN 12].

                                        LEGAL STANDARD

       A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a motion to dismiss under Rule

12(b)(6), a party must “plead enough ‘factual matter’ to raise a ‘plausible’ inference of

wrongdoing.” 16630 Southfield Ltd. P’ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 504 (6th Cir.



                                                    2
 Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 3 of 11 PageID #: 82




2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim becomes plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). When considering a Rule 12(b)(6) motion to dismiss, the

Court must presume all of the factual allegations in the complaint are true and draw all reasonable

inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc., 552 F.3d at 434

(citing Great Lakes Steel, 716 F.2d at 1105). “The court need not, however, accept unwarranted

factual inferences.” Id. (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir.

1987)). Should the well-pleaded facts support no “more than the mere possibility of misconduct,”

then dismissal is warranted. Iqbal, 556 U.S at 679. The Court may grant a motion to dismiss “only

if, after drawing all reasonable inferences from the allegations in the complaint in favor of the

plaintiff, the complaint still fails to allege a plausible theory of relief.” Garceau v. City of Flint,

572 F. App’x 369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677–79).

                                           DISCUSSION

   I.      Individual Liability

        As a threshold matter, Defendants argue that Plaintiff failed to state a claim under Title VII

of the Civil Rights Act against Barbie Johnson because Title VII only imposes liability on

employers, not individuals. [DN 21-1 at 52]. “Title VII provides that ‘it shall be an unlawful

employment practice for an employer’ to discriminate on the basis of race, color, religion, sex, or

national origin. A person aggrieved by such discrimination may bring a civil action against the

‘employer.’” Wathen v. Gen. Elec. Co., 115 F.3d 400, 405 (6th Cir. 1997) (citing 42 U.S.C. §§

2000e-2(a), 2000e-5(b)) (emphasis added). Thus, “an individual employee/supervisor, who does

not otherwise qualify as an ‘employer,’ may not be held personally liable under Title VII.” Id.



                                                  3
 Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 4 of 11 PageID #: 83




None of the facts alleged in the Complaint, even liberally construed, suggest that Ms. Johnson is

an “employer” as contemplated under Title VII. Therefore, Plaintiff's Title VII claims against Ms.

Johnson must be dismissed for failure to state a claim upon which relief may be granted.

    II.      Race-Based Discrimination

          Next, the Court will analyze Plaintiff’s race-based discrimination claim. In cases such as

this where the plaintiff does not present direct evidence of discrimination, the plaintiff “must first

allege a prima facie case under the framework laid out in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802 (1973), by pleading facts supporting the following elements: that ‘(1) he is a member

of a protected class; (2) he was qualified for his job; (3) he suffered an adverse employment

decision; and (4) he was replaced by a person outside the protected class or treated differently than

similarly situated non-protected employees.’” Brown v. Accenture Fed. Servs., No. 15-24-GFVT,

2016 WL 3298543, at *6 (E.D. Ky. June 13, 2016) (quoting Lewis v. Norfolk S. Ry. Co., 590 F.

App’x 467, 469 (6th Cir. 2014)). At this stage of the litigation, the Court need only consider

whether Plaintiff has pled sufficient facts to establish a prima facie case. Id. “The subsequent

stages of burden-shifting under the McDonnell-Douglas framework, such as whether the employer

had a legitimate, non-discriminatory reason for terminating him, or whether such a reason is

pretextual, are not at issue at this juncture.” Id.

          First, there is no dispute that Plaintiff is African American, and thus, a member of a

protected class. Additionally, Plaintiff claims that he was ultimately terminated from his position

at Transcraft. [DN 1-1 at 10]. Given that “[t]ermination is the quintessential adverse employment

action,” Harris v. Burger King Corp., 993 F.Supp.2d 677, 686 (W.D. Ky. 2014), Plaintiff has pled

facts demonstrating an adverse employment decision.




                                                      4
 Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 5 of 11 PageID #: 84




       Next, the Court will consider Plaintiff’s job qualifications. In the context of making a prima

facie case, “a court should focus on a plaintiff’s objective qualifications to determine whether he

or she is qualified for the relevant job.” Brown, 2016 WL 3298543, at *6 (quoting Wexler v.

White’s Fine Furniture, Inc., 317 F.3d 564, 575 (6th Cir. 2003)). To survive a motion to dismiss,

Plaintiff “simply needs to allege that his qualifications ‘are at least equivalent to the minimum

objective criteria required for employment in the relevant field,’ an inquiry that ‘should focus on

criteria such as the plaintiff’s education, experience in the relevant industry, and demonstrated

possession of the required general skills.’” Id. (quoting Wexler, 317 F.3d at 575–76). Here,

Plaintiff claims he was employed by Metro Staffing as an HR assistant for $18.00 per hour. [DN

1-1 at 10]. He was assigned by Metro Staffing to work for Transcraft from June 19, 2018 until

May 27, 2019. Id. He does not provide specific information regarding his education, experience,

or possession of requisite skills. However, the fact that Plaintiff held this position for nearly a year

before his termination suggests that he was qualified for the position. See Brown, 2016 WL

3298543, at *6 (finding plaintiff qualified after he was offered the position, hired, and held the

position for several months before termination; and plaintiff’s supervisor said he was happy with

his performance).

       Finally, Plaintiff must plead sufficient facts to support the allegation that he was replaced

by a person outside the protected class or treated differently than similarly situated non-protected

employees. “[T]o be deemed ‘similarly-situated,’ the individuals with whom the plaintiff seeks to

compare his/her treatment must have dealt with the same supervisor, have been subject to the same

standards and have engaged in the same conduct without such differentiating or mitigating

circumstances that would distinguish their conduct or the employer’s treatment of them for it.” Id.

(quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992)). Here, Plaintiff alleges that



                                                   5
 Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 6 of 11 PageID #: 85




Transcraft has a pattern and practice of treating its African American employees differently than

their white counterparts. [DN 1-1 at 11]. However, he fails to plead any specific facts to support

this assertion. Indeed, Plaintiff makes no mention of who he was replaced by or of any other

similarly situated non-protected employee that was treated differently. “Absent proof that other

employees were similarly situated it is not possible to raise an inference of discrimination.” Brown,

2016 WL 3298543, at *8 (quoting Nickell v. Memphis Light, Gas & Water Div., 16 F. App’x 401,

402 (6th Cir. 2001) (quoting Shah v. General Elec. Co., 816 F.2d 264, 270 (6th Cir. 1987))).

       “Even apart from such deficiencies, however, an essential requirement for disparate

treatment claims is that ‘the plaintiff must establish that the adverse employment action was

motivated, in part, by the plaintiff’s protected-group status. Absent a discriminatory basis, an

employer does not violate Title VII, even though the discharge may have been arbitrary, unfair, or

for no reason at all.’” Id. (quoting Lewis-Smith v. Western Ky. Univ., 85 F.Supp.3d 885, 897 (W.D.

Ky. 2015) (citing St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 514 (1993))). Thus, “when a

plaintiff does not adequately show that a similarly-situated non-protected employee was treated

better, ‘[a]lternatively, a plaintiff could show that the employer made statements indicative of a

discriminatory motive’ in order to establish a prima facie case.” Id. (quoting Lewis-Smith, 85

F.Supp.3d at 900 (internal citation and quotation marks omitted)). “For instance, the United States

Supreme Court has noted that a prima facie case of racially disparate or discriminatory treatment

under Title VII may be established by demonstrating that the management individual responsible

for the questioned conduct has ‘made numerous derogatory comments about blacks in general and

[the plaintiff] in particular,’ while pursuing the seemingly inequitable behavior.” Id. (citing

Kirkwood v. Courier-Journal, 858 S.W.2d 194, 198 (Ky. Ct. App. 1993) (quoting U.S. Postal

Service Bd. of Governors v. Aikens, 460 U.S. 711, 713, n.2 (1983))). However, “[c]ourts in



                                                 6
    Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 7 of 11 PageID #: 86




discrimination cases often hold that stray remarks made outside the context of the challenged

decision are minimally probative of discrimination.” Lewis-Smith, 85 F. Supp. 3d at 900 (citing

Phelps v. Yale Sec. Inc., 986 F.2d 1020, 1026 (6th Cir. 1993)).

            In this case, Plaintiff has failed to allege facts indicating that his termination was motivated

by his status as an African American. Although Plaintiff mentions that one of his fellow employees

was subjected to racial slurs, he has not pled facts to suggest that the individuals responsible for

the allegedly discriminatory conduct made derogatory statements to other employees or Plaintiff

in particular. Furthermore, there are no other facts in the Complaint to suggest that the adverse

employment action was motivated by Plaintiff’s status as an African American. Accordingly,

Plaintiff’s discrimination claim against Metro Staffing must be dismissed.

     III.       Retaliation

            Finally, the Court will address Plaintiff’s retaliation claim.1 Title VII “prohibits employers

from ‘discriminat[ing] against ... [an] employee ... because [the employee] has opposed any

[unlawful] employment practice, or because [the employee] has made a charge’ that the employer

has engaged in an unlawful employment practice.” Yazdian v. ConMed Endoscopic Techs., Inc.,

793 F.3d 634, 644 (6th Cir. 2015) (quoting 42 U.S.C. § 2000e-3(a)). “[T]o establish a prima facie

case of retaliation, a plaintiff must establish that: (1) he engaged in activity protected by Title VII;

(2) the exercise of his civil rights was known to the defendant; (3) thereafter, the defendant took

an employment action adverse to the plaintiff; and (4) there was a causal connection between the

protected activity and the adverse employment action.” Abbott v. Crown Motor Co., 348 F.3d 537,



1
  Defendant’s Motion to Dismiss characterizes Plaintiff’s claim as alleging two bases for retaliation: Plaintiff’s initial
sexual harassment complaint and his complaint that Ms. Sumner was retaliating against him. [DN 12-1 at 56]. At this
point, Plaintiff has not provided additional clarification as to his retaliation claim. However, based on the Court’s
reading of the Complaint, Plaintiff’s retaliation claim stems from his complaint regarding Ms. Sumner’s actions on
May 9, 2019. Ms. Sumner’s actions following that incident, and Plaintiff’s ultimate termination, constitute the alleged
retaliation.

                                                            7
 Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 8 of 11 PageID #: 87




542 (6th Cir. 2003). “The Sixth Circuit explains that Plaintiff’s burden in establishing [his] prima

facie case for retaliation claims ‘is not onerous, but one easily met.’” Sherrills v. Wells Fargo

Home Mortg., No. 1:15 CV 1733, 2017 WL 3783709, at *10 (N.D. Ohio Aug. 31, 2017) (quoting

Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000)).

       Defendants argue that Plaintiff has not stated a claim for retaliation because he failed to

plead facts suggesting that he engaged in a protected activity under Title VII. [DN 12-1 at 56].

“Under Title VII, there are two types of protected activity: participation in a proceeding with the

Equal Employment Opportunity Commission (“EEOC”) and opposition to an apparent Title VII

violation.” Wasek v. Arrow Energy Servs., Inc., 682 F.3d 463, 469 (6th Cir. 2012) (quoting Booker

v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1313 (6th Cir. 1989)); see also Yazdian, 793

F.3d at 646 (holding that plaintiff's comments to employer, such as “I'm going to respond with

counsel,” “I will have an attorney respond,” “Hostile work environment”, etc., put his employer

on notice that the plaintiff believed his manager's conduct was illegal)). Plaintiff did not pursue

this action until after he was termination from his position at Transcraft. Therefore, his termination

was not due to his participation in a proceeding with the EEOC.

       This leaves the second type of protected activity, “opposition to an apparent Title VII

violation.” Wasek, 682 F.3d at 469. “Under the opposition clause, the term ‘oppose’ carries its

ordinary meaning.” Allman v. Walmart Inc., 418 F. Supp. 3d 224, 229–30 (S.D. Ohio 2019) (citing

Crawford v. Metro. Gov't of Nashville & Davidson Cty., 555 U.S. 271, 276, 129 S.Ct. 846, 172

L.Ed.2d 650 (2009)). “It means, for example, to resist or antagonize.” Id. “The Equal Employment

Opportunity Commission (“EEOC”) has identified a number of examples of ‘opposing’ conduct

which is protected by Title VII, including complaining to anyone (management, unions, other

employees, or newspapers) about allegedly unlawful practices; refusing to obey an order because



                                                  8
 Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 9 of 11 PageID #: 88




the worker thinks it is unlawful under Title VII; and opposing unlawful acts by persons other than

the employer—e.g., former employers, union, and co-workers.” Johnson v. University of

Cincinnati, 215 F.3d 561, 579 (6th Cir. 2000) (citing EEOC Compliance Manual, (CCH) ¶ 8006).

       “While the means of opposition have been narrowly construed, the lawfulness of the

employment practice has been broadly construed.” Booker, 879 F.2d at 1312–13. “A person

opposing an apparently discriminatory practice does not bear the entire risk that it is in fact lawful;

he or she must only have a good faith belief that the practice is unlawful.” Id. (citing Love v.

RE/MAX of Am., Inc., 738 F.2d 383, 385 (10th Cir. 1984); Gifford v. Atchison, Topeka & Santa Fe

Ry. Co., 685 F.2d 1149, 1157 (9th Cir. 1982); DeAnda v. St. Joseph Hosp., 671 F.2d 850, 853 n. 2

(5th Cir. 1982); Rucker v. Higher Educ. Aids Bd., 669 F.2d 1179, 1182 (7th Cir. 1982); Croushorn

v. Board of Trustees, 518 F.Supp. 9, 25 (M.D. Tenn. 1980)). Stated differently, “the employee

complaining of a hostile work environment must ‘actually believe[ ] that the conduct complained

of constituted a violation of relevant law,’ and ‘a reasonable person in the same factual

circumstances with the same training and experience as the aggrieved employee’ would believe

that the conduct complained of was unlawful.” Yazdian, 793 F.3d at 646 (quoting Rhinehimer v.

U.S. Bancorp Invs., Inc., 787 F.3d 797, 811 (6th Cir. 2015)).

       In this case, Plaintiff pled facts which could demonstrate that he opposed Ms. Sumner’s

conduct by complaining to company management. Specifically, he claims he “filed a harassment

complaint” regarding the incident with Jason Hite, a member of Transcraft management, Barbie

Johnson, the regional manger at Metro Staffing, and Crag Arnet, the plant manager at Transcraft.

[DN 1-1 at 10–11]. Therefore, the issue before the Court is whether the Plaintiff pleaded facts to

demonstrate a reasonable, good faith belief that Ms. Sumner’s conduct was unlawful under Title

VII.



                                                  9
Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 10 of 11 PageID #: 89




       Defendants argue that it was unreasonable for Plaintiff to believe that Ms. Sumner’s actions

were unlawful under Title VII. [DN 12-1 at 57]. Defendants cite Clark County School Dist. v.

Breeden as support for their argument. 532 U.S. 268, 121 S.Ct. 1508, 149 L.Ed.2d 509 (2001). In

Clark County, a school-district employee alleged that she was punished for opposing unlawful

practices when she reported her supervisor for making a distasteful joke in her presence. Id. at

269–70, 121 S.Ct. 1508. The Clark County Court “found the comments alleged in the complaint

to have occurred were so de minimis that no reasonable person would believe they would constitute

sexual harassment, particularly in light of the fact that the complainant's job required her to review

sexually oriented materials, and the complainant conceded that reviewing those materials did not

bother or upset her.” Trujillo v. Henniges Auto. Sealing Sys. N. Am., Inc., 495 F. App'x 651, 656

(6th Cir. 2012), as amended (Oct. 17, 2012) (internal citations omitted).

       Additionally, Defendants cite several other retaliation cases from the Sixth Circuit in order

to argue that “[a] plaintiff must do more than complain about some conduct – he must show that

he complained about conduct that is unlawful under Title VII.” [See DN 12-1 at 56–58]. However,

these cases are unpersuasive because they occurred at the summary judgment stage—and therefore

were determined under a different standard—and they provide little to no discussion regarding the

employee’s reasonable, good faith belief in the illegality of the subject conduct. Ultimately,

Defendants have not met their burden of proving that Plaintiff has failed to state a claim upon

which relief may be granted. Ms. Sumner’s insistence that Plaintiff photograph the lower part of

her body, before and after putting pants on underneath her skirt at her desk while Plaintiff stood

by, could more reasonably be perceived to be unlawful than what the employee in Clark County

experienced. See also Jones v. Westlake Mgmt. Servs., Inc., No. 5:18-CV-00085-TBR, 2018 WL

6729609, at *1 (W.D. Ky. Dec. 21, 2018) (finding plaintiff’s observation of “a manager standing



                                                 10
Case 5:19-cv-00180-TBR Document 17 Filed 06/29/20 Page 11 of 11 PageID #: 90




over a young female employee, pointing his finger at her, and yelling at her while the employee

cried over the inappropriate treatment,” could more reasonably be perceived as unlawful than

employee in Clark County). Plaintiff has pleaded sufficient facts for the Court to determine that a

reasonable person in his position could conclude that Ms. Sumner’s behavior was unlawful.

Therefore, Defendants’ motion to dismiss is denied as to the Plaintiff’s retaliation claim.

                                         CONCLUSION

       For the reasons stated herein, IT IS HEREBY ORDERED, Defendants’ Motion to

Dismiss for Failure to State a Claim, [DN 12], is GRANTED in part and DENIED in part.

Plaintiff’s claims against Barbie Johnson are DISMISSED; and Plaintiff’s race-based

discrimination claim against Metro Staffing is DISMISSED.

       IT IS SO ORDERED.




                                                                  June 29, 2020




CC: Attorneys of Record

Bill Wimberly
919 Elizabeth Drive
Hopkinsville, KY 42240
270-484-1844
PRO SE




                                                11
